Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.
 
CLAIMS UNDER EXAMINATION
             Claims 21-23 are pending and have been examined on their merits.

  PRIORITY
The Applicant claims priority to Provisional Application 62/175239, filed on 13 June 2015. Claim 21 recites a group of optic nerve disorders. While the Provisional Application provides support for disorders such as optic neuritis, optic nerve crush, optic nerve blunt force trauma and optic neuropathy, the document does not provide support for disorders such as glaucoma, the claimed Leber, Kjer and radiation disorders. Support is found in Non Provisional Application 15/180,855, filed 13 June 2016.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION

Claim 21 has been amended to recite ST266 absent cells. New grounds of rejection have been made to address this limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sing et al. (previously cited; Methods For Treating Nervous System Injury And Disease. Patent 8197804 2012) in view of Frey et al. (Method For Administering Neurologic Agents To The Brain. Patent 6180603 2001) and Neurology Reviews (Intranasal Drug Delivery Bypasses the Blood–Brain Barrier. 2016 24(4):1, 4041. 29 February 2016) as evidenced by Wikipedia (optic neuropathy) and the National Organization of Rare Diseases (NORD) (Neuromyelitis Optica Spectrum Disorder. Pages 1-20, 2018)

Sing teaches a method of treating nervous system injury and degenerative disease (Column 4, line 65 through line 2 of column 5). Sing teaches the following:
Neuromyelitis Optica (Devic's Disease) is an inflammatory disease of the CNS in which there are episodes of inflammation and damage to the myelin that almost exclusively affect the optic nerves and spinal cord. It usually causes temporary blindness, occasionally permanent, in one or both eyes. It can also lead to varying degrees of weakness or paralysis in the legs or arms, loss of sensation, and/or bladder and bowel dysfunction from spinal cord damage. The compositions and methods of the present invention are effective in treating neuromyelitis optica.

Sing teaches the compositions and methods are effective in treating neuromyelitis optica (claim 18, lines 1-3). Because the disorder affects the optic nerve, Sing treats an optic nerve disorder. Optic neuropathy is damage to the optic nerve from any cause (Wikipedia). Therefore Sing treats an optic neuropathy. As evidenced by the National Organization of Rare Diseases (NORD), Neuromyelitis optica spectrum disorder (NMOSD), also known as Devic disease, is a chronic disorder of the brain and spinal cord dominated by inflammation of the optic nerve (optic neuritis) and inflammation of the spinal cord (myelitis). See page 1, first paragraph). Therefore NMODS reads on optic neuropathy and optic neuritis. Because NMODS affects the brain and spinal cord, it is broadly interpreted to be a brain disorder.

Sing teaches the use of a composition comprising conditioned medium from amnion derived multipotent progenitor cells, referred to as amnion-derived cellular cytokine solution or ACCS (column 5, lines 8-12). Examiner notes the art teaches said cells are TSE cells (see column 8, line 8).  Sing teaches the following (column 9, line 10-25):

As used herein, "conditioned medium' is a medium in which a specific cell or population of cells has been cultured, and then removed. When cells are cultured in a medium, they may secrete cellular factors that can provide Support to or affect the behavior of other cells. Such factors include, but are not limited to hormones, cytokines, extracellular matrix (ECM), proteins, Vesicles, antibodies, chemokines, receptors, inhibitors and granules. The medium containing the cellular factors is the conditioned medium. Examples of methods of preparing conditioned media are described in U.S. Pat. No. 6,372.494 which is incorporated by reference in its entirety herein. As used herein, conditioned medium also refers to components, such as proteins, that are recovered and/or purified from conditioned medium or from TSE cells, including AMP cells

In an embodiment, Sing teaches the TSE cells secrete bNGF, BNGF, FGF-4, IGF-II, HGF, BDNF, GDNF, FGF-2 (bFGF), IGF-II, CNTF, LIF, GITRL, GITR, M-CSF, GRO, GROC, HGF, Thymosin B4, ICAM-2, EGF-R and EGF, and at least one factor from the group Angiogenin, TGFB2, PDGF, VEGF, TIMP-1 and TIMP-2, wherein each secreted factor is secreted physiologically relevant levels in a physiologically relevant temporal manner into the extracellular space or into surrounding culture media (column 7, lines 55-65). Examiner notes Sing teaches each of the factors recited in claim 21, and states each is secreted at physiological levels. Therefore the secreted levels would read on the claimed physiologic levels. 

While Sing teaches delivery to a “target site” (column 22, line 55) and teaches delivery to a “desired location” (column 22, line 60), the art is silent regarding a device capable of intranasal administration as recited in claim 21.

Frey teaches a method of delivering neurologic agents to the brain by means of the olfactory neural pathway (column 1, lines 8-10).The method administer a neurologic agent to the nasal cavity of a human or other mammal for the testing of potential therapeutic agents against brain disease and for the treatment or brain disorders (column 3, lines 61-65). To deliver the neurologic agent to the olfactory neurons, the agent alone or in combination with other substances as a pharmaceutical composition may be administered to the olfactory area located in the upper third of the nasal cavity. The method of the invention delivers the neurologic agent to the nasal cavity of a mammal. It is preferred that the agent be delivered to the olfactory area in the upper third of the nasal cavity and particularly to the olfactory epithelium in order to promote transport of the agent into the peripheral olfactory neurons rather than the capillaries within the respiratory epithelium. The invention prefers the transport of neurologic agents to the brain by means of the nervous system instead of the circulatory system so that potentially therapeutic agents that are unable to cross the blood-brain barrier from the bloodstream into the brain may be delivered to damaged neurons in the brain (column 4, lines 50-52). The composition may be dispensed intranasally as a powdered or liquid nasal spray, nose drops, a gel or ointment, through a tube or catheter, by syringe, by packtail, by pledget, or by submucosal infusion (column 6, lines 15-25). While claim 21 recites a device capable of targeted intranasal administration, the claim does not recite what the device is. Frey teaches devices, and discloses intranasal administration to the olfactory area in the upper third of the nasal cavity and particularly to the olfactory epithelium. This is interpreted to be targeted intranasal administration.

Frey teaches use of the olfactory system to transport a neurologic agent to the brain obviates the blood-brain barrier so that medications like nerve growth factor (NGF), a protein that cannot normally cross that barrier, can be delivered directly to the brain (column 7, lines 49-43). Frey teaches the neurologic agent is the active ingredient of the composition. It is preferred that the neurologic agent promote nerve cell growth and survival or augment the activity of functioning cells (column 3, lines 35-38).

Neurology Reviews discloses the following (page 1, first paragraph):
The nasal mucosa in the upper third of the nasal cavity provides a direct pathway from the external environment to the brain and, according to William H. Frey II, PhD, that pathway can be used to noninvasively deliver therapeutics into the brain. This pathway effectively bypasses the blood–brain barrier and avoids the systemic exposure and side effects associated with therapeutics that enter the bloodstream. At the 19th Annual Meeting of the North American Neuromodulation Society, Dr. Frey presented an in-depth look at intranasal delivery of therapeutics to the brain.

The art discloses therapeutics sprayed into the nose or even given as nose drops can travel extracellularly and paracellularly along the olfactory axon bundles and along the 
oligonucleotides, therapeutic cells like stem cells and Treg cells, nanoparticles, and microparticles (page 1, second and third paragraphs).

In the section titled “The Neuroanatomy of Intranasal Delivery”, the art goes on to disclose the following:
The cribriform plate of the skull separates the upper part of the nasal cavity from the brain. The primary olfactory nerves are located in the roof of the nasal cavity under the cribriform plate and include the olfactory sensory neurons and odorant receptors. Sniffing brings molecules into the nose, thus allowing them to bind to odorant receptors and send a signal. Intranasal delivery of therapeutics involves spraying therapeutics into the upper part of the nasal cavity to enable them to follow these olfactory axon bundles directly into the brain through foramena in the cribriform plate. Once across the cribriform plate, the therapeutics penetrate the subarachnoid space and enter the perivascular spaces of the brain’s blood vessels.



As set forth above, Sing teaches a composition comprising the claimed secreted cellular factors. Sing teaches ACCS (hence, the conditioned medium) is used to produce a therapeutic effect, such as neuroprotection or healing injured nervous cells (see column 21, lines 34-40). Frey teaches a neurologic agent is one which promotes nerve cell growth and survival or augment the activity of functioning cells. Because Sing’s composition protects and heals nervous cells (hence, nerve cells), it is interpreted to be a neurologic agent.

It would have been obvious to combine the teachings of the prior art by delivering the therapeutic disclosed by Sing using targeted intranasal administration as claimed. It would have been obvious to do so since Sing administers a composition which Therefore claim 21 is rendered obvious as claimed (claim 21). 

It would have been obvious to administer ST66 in combination with another agent since Sing teaches both AMP (hence, the cells) and ACCS may be administered (column 1, lines 20-25). Because Sing teaches both compositions treat neurological disorders, one of ordinary skill would administer both therapeutics to have an enhanced effect. 

The following is noted from the MPEP regarding the combination of two compositions used for the same purpose:

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 22 is included in this rejection (claim 22). Because Sing teaches AMP cells can also be administered to treat disorders, they are interpreted to be “active”. Therefore claim 23 is included in this rejection (claim 23).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653